Citation Nr: 1507325	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  06-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to March 1974. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran filed a formal appeal (VA Form 9) in August 2006 in which he requested a Board hearing.  However, he filed an additional Form 9, in September 2006, in which he indicated that he did not want to testify before a Veterans Law Judge (VLJ).  As such, his prior request is deemed withdrawn.  It is noted that the no objection to this conclusion was raised in the Joint Motion for Remand (JMR).

The Board remanded the issue on appeal in August 2010, October 2012, and May 2013 for additional development.  In April 2014, the Board denied the Veteran's claim based, in pertinent part, on a December 2013 VA examination report.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  A November 2014 Order granted a JMR which found that the Board, in making its decision, erred by not ensuring compliance with its May 2013 Remand.  As such, substantial compliance with the Board's remand directives was not satisfied, and this matter must be remanded once more to ensure proper development.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran has claimed that the manifestations of his currently-service-connected residuals of a duodenal ulcer are more severe than his 20 percent schedular rating contemplates.

As noted above, a November 2014 Order granted a JMR which found that the Board, in making its April 2014 decision, erred by not ensuring compliance with its May 2013 Remand.  Specifically, the JMR noted that the Board remanded the Veteran's claim in May 2013 so that a VA examiner could comment on the absence or presence of the following: standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss.  The Board noted in its Remand that VA outpatient records demonstrated slight weight loss and a clinical finding of mild anemia, and further noted that abdominal pain, nausea, vomiting, and diarrhea had been reported in prior examinations.  The Board also directed the examiner to discuss what impact, if any, the duodenal ulcer had on the Veteran's occupational ability.

Unfortunately, the December 2013 VA examiner failed to comment on the presence of this evidence.  Further, the examination report noted "no answer provided" as to the functional impact of the duodenal ulcer, or residuals thereof.  As such, the JMR found that the December 2013 VA examiner failed to comply with the Board's May 2013 Remand directives, and as a consequence, the Board erred in not ensuring compliance with its own Remand.  Therefore, the Veteran's claim must once again be remanded so as to ensure a complete record on which to base a decision.  See Stegall.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2014 to the present.

2.  Then, schedule the Veteran for an additional VA examination to determine the severity of his service-connected duodenal ulcer, or any residuals thereof.  All necessary tests and studies should be performed and all findings must be reported in detail. 

The claims folder and any other pertinent records must be made available to the examiner.  The examiner must specifically comment on the absence or presence of the following: standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss.  The examiner should also comment on the impairment of the Veteran's health caused by his service-connected gastric ulcer, to include the number of incapacitating episodes, if any, per year, and the duration of the episodes.  The examiner must also discuss what impact, if any, the duodenal ulcer has on the Veteran's occupational ability. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

